EXHIBIT 99.1 AVINO SILVER & GOLD MINES LTD. Consolidated Financial Statements For the years ended December 31, 2010, 2009 and 2008 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Avino Silver & Gold Mines Ltd. We have audited the accompanying consolidated financial statements of Avino Silver & Gold Mines Ltd.which comprise the consolidated balance sheets as at December 31, 2010 and 2009, and the consolidated statements of operations, comprehensive loss, shareholders’ equity and cash flows for the years ended December 31, 2010, 2009 and 2008, and the related notes comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the Company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control. The Company is not required to have, nor were we engaged to perform, an audit of the Company’s internal control over financial reporting; accordingly we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Avino Silver & Gold Mines Ltd. as at December 31, 2010 and 2009, and the results of its operations and its cash flows for the years ended December 31, 2010, 2009 and 2008 in accordance with Canadian generally accepted accounting principles. /s/ “Manning Elliott LLP” CHARTERED ACCOUNTANTS Vancouver, British Columbia April 29, 2011 2 AVINO SILVER & GOLD MINES LTD. Consolidated Balance Sheets As at December 31, 2010 and 2009 (Expressed in Canadian dollars) ASSETS Current Cash and cash equivalents $ $ Interest receivable Sales taxes recoverable (Note 8) Amounts receivable (Note 6) - Prepaid expenses and other assets Property, Plant & Equipment (Note 5) Reclamation Bonds Mineral Properties (Note 6) Investments in Related Companies (Note 7) $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Amounts due to related parties (Note 11(a)) Future Income Tax Liability (Note 16) SHAREHOLDERS' EQUITY Share Capital (Note 9) Contributed Surplus Treasury Shares (14,180 Shares, at cost) ) ) Accumulated Other Comprehensive Loss ) Deficit ) $ $ Subsequent Events – Note 18 Approved by the Board of Directors: /s/ Gary Robertson Director /s/ David Wolfin
